Citation Nr: 1412581	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  05-34 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to December 15, 2008.


REPRESENTATION

Veteran represented by:	Rebecca C. Patrick, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1952 to December 1954.

This issue was previously before the Board on several occasions, and was most recently adjudicated in a May 2011 decision which, in relevant part, denied entitlement to TDIU prior to December 15, 2008.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (CAVC).  In a December 2012 memorandum decision, CAVC set aside only the portion of the Board's decision relating to TDIU, and remanded that issue to the Board for "a fuller discussion of the evidence, to include all relevant lay and medical evidence."

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Prior to December 15, 2008, the Veteran's only service-connected disability, Wolf-Parkinson-White Syndrome, was rated at 30 percent disabling.  Accordingly, the Veteran did not meet the schedular requirements for TDIU during that time.

However, VA regulations also provide that veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the schedular standards of section 4.16(a), may be referred to the Director, Compensation and Pension Service, for extra-schedular consideration of TDIU.  38 C.F.R. § 4.16.  

In this case, a January 2009 letter from a private physician established the Veteran was totally disabled due to his service-connected disability.  In a supplemental October 2009 email, the same physician opined the Veteran was likely disabled since November 1981 due to the same disability.  Additionally, the Veteran has frequently asserted he has been unable to work due to his service-connected disability since the 1980s.

Therefore, the evidence suggests the Veteran was unable to secure and follow substantially gainful occupation due to his service-connected disability prior to December 2008, even though he did not meet the schedular requirement for TDIU.  Accordingly, referral to Director, Compensation and Pension Service for extra-schedular consideration is warranted.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Refer the Veteran's claim to the Director, Compensation and Pension Service, for consideration of an extra-schedular TDIU award.  This referral should include a full statement of the Veteran's service-connected disability, as well as his employment, educational, and medical histories, including the October 2009 email from the Veteran's private physician.

2.  Then, readjudicate the appeal.  If the appeal remains denied provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


